DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In order for the examiner to properly consider patentability of the claimed invention, additional information regarding this issue is required as follows:
The IDS documents filed fail to disclose a concise explanation of the relevance. In particular, many of the IDS documents filed are a listing of application numbers with no explanation as to the relevance. Therefore, it has been placed in the application file, but unless the reference has been cited by the examiner the information referred to therein has not been considered. 

The applicant is required to state what relevance each of the US cited cases are to the current case. 

For example are they portions of the actual inventions or are they parts of other devices which are used with the current application device?
How do they relate physically with the current application invention?

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in 
Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 (as well as dependent claims 11-14 and 16-18 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the bottom plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the support".  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/570,310 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘310 application are substantially similar to claims 1-20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that other co-pending applications have been filed as detailed in applicant’s IDS documents that could result in further non-statutory double patenting rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG, WEN-BI (CN 207870035 U; hereinafter Huang).
Regarding claims 1 and 19 Huang teaches:
A liquid dispenser. (See Fig. 1); (abstract) 
A tank having a bottom, the bottom including a protrusion projecting upward. (See Fig. 1 #10, 12, 14, 15); (Page 3) the bottom of basin 11 can be provided with two groups of locating corner block 14 and 15, respectively for positioning the water pump 50 and outer hung UV sterilizer 60
An inner assembly having a pump and a bottom provided over the protrusion of the tank, the inner assembly being removable from the tank. (See Fig. 1 #20, 30, 40, 50); (page 3) trumpet shell 20 detachably mounted in the accommodation space 12, specifically for example, trumpet shell 20 of lower end is provided with a buckle structure with the basin 11 the bottom of buckle connection. water pump 50 and outer hung UV sterilizer 60 can be detachably mounted on the pot 11 bottom is trumpet shell 20 covering the space and external hung UV sterilizer 60 the water outlet connected to the water inlet of the water pump 50. 
Wherein the inner assembly further includes: a first filter. (See Fig. 1 #80); (page 3)
A support including an upper plate and a sidewall, the sidewall connected to a lower side of the first filter, wherein, when the inner assembly is placed into the tank, the upper plate and the sidewall of the support cylinder cover a top surface and side supports, respectively, of the protrusion. (See Fig. 1 #20, 30, 80); (page 3) a filter 80 are installed and sleeved to the storage platform 30 below the first hollow pipe 32 periphery on opening end of the horn in the shell 20. Specifically shown in the embodiment of FIG. 1, upper opening end of trumpet shell 20 provided with support ribs 21, filter 80 is embedded in the upper opening end and supported on the support ribs 21.
Wherein the inner assembly is removable from the tank and includes a filter, and wherein, when the inner assembly is coupled to the tank, the filter surrounds the protrusion. (See Fig. 1 #14, 15, 80); note that the filter surrounds the protrusion from above.
Regarding claim 2 Huang, as shown above, discloses all of the limitations of claim 1. Huang further teaches:
Further including an engagement disc provided below lower ends of the first filter and the sidewall to connect the first filter to the support. (See Fig. 1 #21); (page 3) filter 80 is embedded in the upper opening end and supported on the support ribs 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lipscomb; John M. (US 20150189862 A1; hereinafter Lipscomb).
Regarding claim 20 Huang, as shown above, discloses all of the limitations of claim 19. Huang does not teach. Lipscomb teaches:
Wherein a diameter of the filter increases in an upward direction. (See Fig. 1 #62); [0029]
It would have been obvious to one of ordinary skill within the art to modify the filter of Huang to increase in an upward direction, as taught by Lipscomb, in order to gain the .
Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644